GARE AihBnGcd2G34-DPH-SDD ECF No. 757 filed 10/15/19 PagelD.9852 Page 1 of 1

 

“TED UE Sap

      

UNITED STATES DISTRICT COURT and
EASTERN DISTRICT OF MICHIGAN
TRACY CLARE MMtces MAR m COMSILIDArhD whoProw
Plaintiffs), Case No. iF ~ | 26 3y
Vv, Judge Hon. DEws se DAGE Hosa

Magistrate Judge STE PHA WE D. Daw Kiwrs
AN eet Ame Pace N-cfesc 4 ET AL-

 

 

_ G48 Jaw oe

Defendant(s). ( q (OSL “

S ‘ Ae Rey
NOTICE OF APPEAL *

Notice is hereby given that SAwer a FaRY appeals

to the United States Court of Appeals for the Sixth Circuit from the: Judgment QQ Order

 

 

 

 

 

 

Q) Other:
* entered in this action on a [39 [74
Date]
Date: 1o& lia | \¢ - Ow Bonn
signature (| 7
Counsel is: Ao Sé
(CJA, FDO, pro se, pro bono, retained, T'S Atty] Bar No.

 

 

West a" SrReer

City, State nh
Man@og (At 4SlG'!

Telephone Number

Street wy

 

Primary Email Address

Appellant: Please file this form with the District Court Clerk's Office. If you are paying the filing fee, please make
your $505.00 check payable to: Clerk, U.S. District Court.

 

 
